 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   EFREN DANIELLE BULLARD,                            Case No. 1:17-cv-00328-LJO-JDP

10                  Plaintiff,                          ORDER SCHEDULING A TELEPHONIC
                                                        HEARING ON PLAINTIFF’S MOTION TO
11          v.                                          COMPEL DISCOVERY

12   BENSON, et al.                                     ECF No. 71

13                   Defendants.                        ORDER DENYING PLAINTIFF’S MOTION
                                                        TO HAVE ALL FUTURE PROCEEDINGS
14                                                      CONDUCTED TELEPHONICALLY

15                                                      ECF No. 74

16

17

18        Plaintiff Efren Bullard is a state prisoner proceeding without counsel in this civil rights
19   action brought under 42 U.S.C. § 1983. On May 9, 2019, Bullard filed a motion to compel
20   discovery responses from defendant Kister-Cooper. See ECF No. 71. On May 20, defendant
21   Kister-Cooper opposed Bullard’s motion, arguing—among other things—that the motion is
22   moot because Bullard did, in fact, receive the responses at issue. See ECF No. 72 at 2
23   (“Plaintiff’s motion is moot and appears to have been filed in anticipation of not receiving a
24   response.”). Bullard has not replied to this opposition.
25        I hereby set this matter for a Telephonic Discovery Conference for October 1, 2019, at
26   2:00 pm Pacific Time in the Yosemite Valley District Courthouse. To appear telephonically,
27   each party is to use the following dial-in number and passcode: dial-in number (888) 204-5984;
28


                                                    1
 1    passcode 4446176. Plaintiff shall arrange with the staff at his institution of confinement for his

 2    attendance at the conference. Plaintiff’s institution of confinement shall make him available

 3    for the conference at the date and time indicated above. Prior to the conference, defense

 4    counsel shall confirm with plaintiff’s institution of confinement that arrangements have been

 5    made for plaintiff’s attendance.

 6            The parties are encouraged to confer on this matter prior to the hearing. If the parties

 7    agree that the issue is moot, they should inform me by a joint statement at least 48 hours before

 8    the hearing.

 9            Plaintiff has also moved to have all future proceedings conducted by telephone. See ECF

10    No. 74. While I will certainly take plaintiff’s incarcerated status into account when arranging

11    future hearings, and while I expect that most (if not all) hearings can indeed be conducted

12    telephonically, I will decide this issue on a case-by-case basis. Plaintiff’s motion is thus

13    denied.

14            The clerk is directed to send a copy of this order to the litigation coordinator at Centinela

15 State Prison.

16
     IT IS SO ORDERED.
17

18
     Dated:      September 24, 2019
19                                                          UNITED STATES MAGISTRATE JUDGE
20

21

22            No. 205
23

24

25

26
27

28


                                                        2
